—Judgment, Supreme Court, New York County (Edith Miller, J.), entered May 11, 1993, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent Police Commissioner’s determination terminating petitioner’s employment as a probationary police officer, unanimously affirmed, without costs.
Petitioner did not meet her burden of showing bad faith (see, Matter of Soto v Koehler, 171 AD2d 567, 568, lv denied 78 NY2d 855). Paragraph 2 (c) of New York City Police Department Patrol Guide Procedure No. 104-1 (Regulations for Public Contact Prohibited Conduct) serves a significant State interest, does not unconstitutionally burden petitioner’s rights (see, Matter of Morrisette v Dilworth, 59 NY2d 449), and is not overly broad or vague as applied to petitioner (see, Broadrick v Oklahoma, 413 US 601). Concur—Wallach, J. P., Rubin, Ross, Asch and Mazzarelli, JJ.